Citation Nr: 0508549	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for ovarian cancer, status 
post hysterectomy with bilateral salpingo-oophorectomy, 
claimed as due to use of a Dalkon Shield intrauterine device 
(IUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1972 to September 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to service connection for ovarian cancer, post 
hysterectomy with bilateral salpingo-oophorectomy, claimed as 
due to the use of a Dalkon Shield intrauterine device (IUD) 
during service.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on her part.


REMAND

This case must be remanded again because the development 
requested in the Board's remand of October 2003 was not 
completed.

The case was remanded in October 2003 to obtain examinations 
and medical opinions by a gynecologist and an oncologist, to 
determine whether the veteran's ovarian cancer was 
etiologically related to tubal damage that resulted from her 
use of a Dalkon Shield IUD during service. The Board 
expressly indicated that examinations and opinions must be 
provided by a gynecologist and an oncologist.

A VA gynecological examination was conducted in February 
2004, but the report of the examination did not include an 
examination and opinion by an oncologist as instructed by the 
Board. The RO failed to schedule for the appropriate 
oncological examination and opinion.


Accordingly, the case is remanded for the following actions:

1.	The veteran should be scheduled for a VA 
examination by an oncologist with a review of the 
claims folder to determine the etiology of the 
veteran's claim. All indicated tests and studies 
must be performed, and any indicated consultations 
must be scheduled. The claims folder, and all 
associated materials must be made available to the 
examiner for review, and the examiner must verify 
that the claims folder and all associated materials 
have, in fact, been reviewed. The examiner's report 
must provide specific responses to the following 
items:

a.	The examining oncologist should state the 
diagnoses of disabling residuals of ovarian 
cancer the veteran currently has.

b.	For each diagnosis reported in item (a), 
the oncologist should state a medical 
opinion as to whether it is at least as 
likely as not that the disabling condition 
is the result of a disease or injury in 
service. Each response should include a 
specific statement as to whether the 
veteran's use of a Dalkon Shield 
intrauterine device caused the disabling 
condition or caused an increase in the 
severity of a disabling condition.

c.	If the claim is not resolved to the 
satisfaction of the veteran, the veteran 
and her representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 




Thereafter if otherwise in order, the case should be returned 
to the Board for further appellate action. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders. Further, 
the Court stated that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). 
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



